Citation Nr: 0419388	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for gastroesophageal reflux disease, based on an 
initial award.  

2.  Entitlement to service connection for a chronic, acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran had a period of active duty training from June 6, 
to August 1, 1980.  He also served on active duty from 
September 1985 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for right and left leg disorders, a back disability, and a 
chronic, acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  The same decision granted 
service connection for gastroesophageal reflux disease 
(GERD), assigning the disability a 10 percent rating, 
effective from July 2001, the date of receipt of the claim.  
The veteran appealed only the denial of service connection 
for a psychiatric disorder, to include PTSD, and expressed 
his dissatisfaction with the 10 percent disability rating 
assigned his GERD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  This law, which redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits, is applicable to this appeal.  

The record shows that the veteran had requested a personal 
hearing before a Veterans Law Judge, to be held at the RO.  A 
Travel Board hearing was scheduled for a date in March 2004.  
However, the day before the scheduled hearing, the veteran 
was hospitalized, and he requested the hearing be 
rescheduled.  The undersigned has found that good cause has 
been shown on the veteran's part for his nonappearance at the 
scheduled hearing.  Hence, since he still wishes to have a 
hearing at the RO before a Veterans Law Judge, such hearing 
should be rescheduled.  

Accordingly, this case is hereby remanded to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) 
(2003) are fully complied with and 
satisfied.  

Compliance requires that the veteran be 
notified, via letter, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
at issue, is not acceptable.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

2.  The RO should schedule a hearing for 
the veteran to be held at the RO before a 
Veterans Law Judge in accordance with 
38 C.F.R. §§ 19.75, 20.704 (2003).  
Unless the veteran responds, preferably 
in a signed writing, that he no longer 
desires such hearing, the hearing should 
be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


